DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges receipt of amendment/arguments filed 11/13/2020.  The arguments set forth are addressed herein below.  Claims 1-20 remain pending, no Claims have been newly added, and no Claims have been canceled.  Currently, Claims 1, 9, and 15 have been amended.  No new matter appears to have been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ritwik Chatterjee on 03/18/2021.
The application has been amended as follows:  
Replace claims 1, 9, and 15 as shown below:

Claim 1:  A system comprising:
one or more processors; and
one or more computer-readable media storing computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to: 

determine a first virtual game associated with a first set of players and a second virtual game associated with a second set of players;
determine a first set of game quality factor (GQF) values associated with the first virtual game, wherein the first set of GQF values are based at least in part on network connectivity speed balance between the first set of players;
determine a second set of GQF values associated with the second virtual game; 
add the new player to the first set of players;
determine a third set of GQF values associated with the first virtual game after adding the new player to the first set of players;
determine that the third set of GQF values lack improvement over the first set of GQF values;
remove, based at least in part on the third set of GQF values lacking an improvement over the first set of GQF values, the new player from the first set of players; 
add the new player to the second set of players;
determine a fourth set of GQF values associated with the second virtual game after adding the new player to the second set of players;
determine that the fourth set of GQF values are an improvement over the second set of GQF values by determining that one or more factors associated with the fourth set of GQF values are an improvement over respective one or more factors associated with the second set of GQF values, while none of the one or more factors associated with the fourth set of GQF values are worse than 
instantiate the second virtual game, with the new player, as an online game.
Claim 9:  A computer-implemented method, comprising:
identifying a new player that is to play an online game;
determining a virtual game associated with a set of players;
determining a first set of game quality factor (GQF) values associated with a first virtual game, wherein the first set of GQF values are based at least in part on network connectivity speed balance between the set of players;
adding the new player to the set of players;
determining a second set of GQF values associated with the virtual game after adding the new player to the set of players;
determining that the second set of GQF values are an improvement over the first set of GQF values by determining that one or more factors associated with the second set of GQF values are an improvement over respective one or more factors associated with the first set of GQF values while none of the one or more factors associated with the second set of GQF values are worse than the respective one or more factors associated with the first set of GQF values; and
determining, based at least in part on the second set of GQF values are an improvement over the first set of GQF values, that the new player is to be kept in the virtual game.
Claim 15:  A system, comprising:

one or more computer-readable media storing computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to:
filter a plurality of new players for playing an online game into one or more bins according to one or more criteria;
combine a set of players from a first bin into a virtual game; 
identify a new player filtered into the first bin; 
add the new player to the virtual game;
determine that the addition of the new player into the virtual game improves a set of game quality factor (GQF) values of the virtual game by determining that one or more factors associated with the set of GQF values improve over respective one or more factors associated with an initial set of GQF values, while none of the one or more factors associated with the set of GQF values are worse than the respective one or more factors associated with the initial set of GQF values, wherein the GQF values are based at least in part on network connectivity speed balance between the set of players; and
instantiate the virtual game as the online game.
Reasons for Allowance
Claims 1-20 are allowed.
A thorough search of the prior art fails to disclose any reference or references, which, taken alone or in combination, teach or suggest, in combination with the other limitations: 

determine that the fourth set of GQF values are an improvement over the second set of GQF values by determining that one or more factors associated with the fourth set of GQF values are an improvement over respective one or more factors associated with the second set of GQF values, while none of the one or more factors associated with the fourth set of GQF values are worse than the respective one or more factors associated with the second set of GQF values” (substantially encompassed by independent claims 1, 9, and 15).
Claims 1-20 are allowed for the reasons stated above.  Additionally, claims 1-20 are allowable for the reasons set forth by the Applicant in the remarks filed with the response dated 11/13/2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE E LEICHLITER whose telephone number is (571)270-7109.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571)272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHASE E LEICHLITER/Primary Examiner, Art Unit 3715